Citation Nr: 0921394	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected eczema and tinea, abdomen, buttocks and 
upper legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1965 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi in which the RO denied 
the appellant's claim for an evaluation in excess of 30 
percent for his skin disability.

The Board notes that the appellant, in his May 2007 Notice of 
Disagreement (NOD), submitted a claim of entitlement to 
service connection for a psychiatric disorder claimed as 
secondary to his service-connected skin disability.  That 
claim is REFFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's skin disability is manifested by repeated 
recurrences of lesions on the arms, the back, the shoulder, 
the groin area, the abdomen, the thighs, the calves and the 
right ankle with some secondary cellulitis, as well as the 
need for multiple courses of antibiotics, persistent use of 
systemic therapy and occasional use of steroids.

2.  Photographs indicate that the multiple skin lesions can 
cover approximately 40 percent of the entire body.


CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the schedular 
criteria for an evaluation of 60 percent for the eczema and 
tinea, abdomen, buttocks and upper legs, have been 
approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
August 2006, and September 2006.

Section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The appellant was 
provided with such notice in the August 2006 and May 2008 VA 
letters.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant prior to the issuance of the AOJ decision on 
appeal.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant might not satisfy all the requirements, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the increased rating claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish an 
increased evaluation for his skin disability from the 
information provided to him by VA.  In particular, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed disability was needed by correspondence dated in 
August 2006 (prior to the initial AOJ decision in this 
matter).  That document informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  That letter and the May 2008 letter informed the 
appellant of what sorts of evidence could substantiate his 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
essentially asked to submit evidence and/or information in 
his possession to the AOJ.

Furthermore, the October 2007 Statement of the Case (SOC) and 
the May 2008 VA letter provided the appellant with the text 
of the pertinent Diagnostic Code.  The SOC and the 
Supplemental Statement of the Case (SSOC), issued in January 
2009, provided an explanation of how the criteria of the 
Diagnostic Code were applied in his case.  In addition, the 
August 2006 and May 2008 VA letters informed the appellant he 
should submit medical evidence; that he could submit 
statements from individuals who knew about his disability; 
that he should inform the RO about treatment at VA and 
private facilities; that he could submit his own statement 
about his condition; and that he should submit all pertinent 
evidence in his possession.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his increased rating claim and given 
ample time to respond.  The information submitted by the 
appellant exemplifies the appellant's knowledge of what he 
had to demonstrate in order to establish an increased rating 
for his skin disability.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was able to 
present his testimony and that of his spouse at a personal 
hearing held at the RO.  He also was afforded a Board 
videoconference hearing.  The appellant was informed about 
the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

The appellant was afforded VA medical examinations in August 
2006, and October 2008.  A medical opinion is adequate when 
it is based upon consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The VA medical examinations were conducted by 
medical professionals who reviewed the appellant's medical 
records in conjunction with the examination.  The associated 
reports reflect review of the appellant's complaints.  The 
examinations included a description of the appellant's 
symptoms for his disability and demonstrated objective 
evaluations of the appellant.  The examiners objectively 
recorded the appellant's skin lesions by the use of 
photographs.

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant maintains that he is entitled to an increased 
evaluation for his service-connected skin disability.  He 
testified at his August 2007 personal hearing at the RO that 
his skin disability was spreading; he said that he 
experienced severe itching and pain.  He also said that he 
had to take a pill for his skin condition, and that he had to 
use several creams and ointments.  The appellant's spouse 
testified that he would experience flare-ups of his 
disability two to three times per year and that the condition 
never went away.  The appellant provided similar testimony 
during his March 2009 Board videoconference hearing.  He 
reported that he had to take Acitretin and that the rash 
appeared on his back, buttocks, arms, abdomen, and legs.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Effective October 23, 2008, the VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the skin, so that it would more clearly 
reflect VA's policies concerning the evaluation of scars.  
Specifically, the amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, in this case, these 
Diagnostic Codes are not for application as the appellant's 
disability does not include scars and his disability has been 
rated as eczema which is specifically addressed under 
Diagnostic Code 7806 which was not affected by the recent 
changes.  See 73 FR 54708 (September 23, 2008).

The appellant underwent a VA skin examination in August 2006; 
the examiner did not have access to the claims file.  The 
appellant reported that, despite his use of daily medication, 
he experienced recurrences of the service-connected rash 
every three months.  He also reported periodic use of 
antibiotics.  The appellant said that, despite continuous 
treatment, the condition has been progressive and constant.  
He reported three to four flare-ups during the previous year.  
On physical examination, there were large patches of dry 
hyperpigmented areas covering the hips, the upper thighs, the 
groin, the buttocks, the left lower arm, the antecubital 
areas of both arms and the lower abdomen.  The examiner 
estimated the body area affected to be 20 percent of the 
appellant's body.  It appears to be more than that from the 
color photographs associated with that examination.

Review of the appellant's VA treatment records reveals that 
he has been in receipt of treatment for his skin disability 
from the time of his July 2006 claim to the present.  In June 
2006, the appellant was noted to be affected on his thighs 
and trunk.  In July 2006, the condition had spread to the 
left arm and there were patches on the appellant's lower 
legs.  By March 2007, both forearms were affected.  In June 
2007, new medication, dapsone, was added as the prior ones 
were no longer as effective.  By September 2007, there were 
large scaly patches over the lower abdomen and almost solid 
on the hips and anterior thighs.  An October 2007 note states 
that the appellant was being treated with oral retinoids, 
oral steroids and prednisone.  Later that same month, the 
appellant's condition was found to be worse and he was 
started on Acitretin; he continues to take that medication 
which is described by his VA pharmacy records as a "systemic 
antipsoriatic.  The VA treatment records consistently refer 
to the appellant's skin disability as extensive on the trunk, 
arms, thighs, back and shoulders.  Secondary cellulitis has 
been diagnosed, most recently in September 2008.

The appellant underwent another VA skin examination in 
October 2008; the examiner did not have access to the claims 
file.  The appellant reported that the service-connected rash 
recurrences had been more frequent and the clear times had 
been shorter.  He also reported periodic use of antibiotics, 
creams and Acitretin.  On physical examination, there were 
patches of scaling and hyperpigmented on the thighs and upper 
calves and the abdomen.  The examiner estimated the body area 
affected to be 18 percent of the appellant's body.  It 
appears to be much more than that from the color photographs 
associated with that examination.

The RO has assigned a 30 percent evaluation for the 
appellant's eczema and tinea, abdomen, buttocks and upper 
legs, under Diagnostic Code 7806, eczema.  Under that 
Diagnostic Code, a 30 percent rating is warranted where there 
is 20 to 40 percent of the entire body affected or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
rating of 60 percent will be assigned when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affect, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during a twelve month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record establishes that the appellant 
has received treatment for his chronic skin disability on a 
continuous basis throughout the course of this appeal.  The 
evidence indicates that the appellant is receiving systemic 
treatment that includes Acitretin, a systemic drug, oral 
retinoids, antibiotics and at least one course of prednisone 
(a steroid).  The VA dermatology treatment records reflect 
that the appellant has several periods of worsened symptoms 
per year, as well as episodes of secondary cellulitis.  The 
Board therefore finds that the manifestations of the 
appellant's skin disability more closely approximate the 
symptomatology required for a 60 percent evaluation.  This is 
the maximum rating available under this Diagnostic Code.

Notwithstanding the above discussion, a rating in excess of 
the 60 percent evaluation assigned for the skin disability 
herein could be granted if it was demonstrated that the 
particular disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the service-connected eczema 
and tinea, abdomen, buttocks and upper legs, has presented 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for his skin disorder; 
and his extensive treatment has been considered in the 
assignment of the 60 percent evaluation as his symptoms did 
not entirely match the criteria.  The appellant has not 
offered any objective evidence of any symptoms due to the 
skin disability that would render impractical the application 
of the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the skin 
disability at issue in this case.  The Board has not found 
any further variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.


ORDER

A 60 percent schedular evaluation for the service-connected 
eczema and tinea, abdomen, buttocks and upper legs, is 
granted, subject to the regulations governing payment of 
monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


